DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the proximal portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 4-6, 10-12, 15-16 and 19-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Wojciechowicz (5,830,234).

As to claim 2, Wojciechowicz discloses: A suture (10, see figure 1) comprising: a length of thread including a first longitudinal section defining a first longitudinal axis (see figure below) and a second longitudinal section defining a second longitudinal axis (see figure below), the second longitudinal section of the length of thread secured to the first longitudinal section of the length of thread to form a loop (see figure 1, secured inside 25), wherein an end of the second longitudinal section of the length of thread forms a smooth transition with the first longitudinal section of the length of thread (col 4 lines 11-15).

    PNG
    media_image1.png
    556
    563
    media_image1.png
    Greyscale


	The claimed phrase “welded together using ultrasonic energy” is being treated as a product by process limitation. As set forth in MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985). Examiner notes since there was no evidence provided by the applicant that the process of being welded by ultrasonic energy imparts a structural difference onto the end product of the claimed invention that is not present in the prior art, the limitation “welded together using ultrasonic energy” is being given very little patentable weight.

As to claim 4, Wojciechowicz discloses the invention of claim 2, Wojciechowicz further discloses: wherein the first and second longitudinal sections are welded together using ultrasonic energy (see explanation below). Examiner notes the first and second sections are welded at 26 in the prior art (see abstract). This is seen to meet the claim since as described above, no evidence provided by the applicant that the process of being welded by ultrasonic energy imparts a structural difference onto the end product of the claimed invention that is not present in the prior art. 

As to claim 5, Wojciechowicz discloses the invention of claim 2, Wojciechowicz further discloses: wherein the end of the second longitudinal section of the length of thread is tapered (see col 4 lines 11-15 discussing tapered end and see figure above).

As to claim 6, Wojciechowicz discloses the invention of claim 5, Wojciechowicz further discloses: wherein the tapered end of the second longitudinal section of the length of thread is generally linear (se figure above, taper is seen to be linear). 

As to claim 10, Wojciechowicz discloses the invention of claim 2, Wojciechowicz further discloses: wherein the loop defines an opening (see opening in loop in figure 1) and the opening is sized and dimensioned to receive a proximal portion of the length of thread (opening is structured to receive a proximal portion of thread therethrough).

As to claim 11, Wojciechowicz discloses the invention of claim 2, Wojciechowicz further discloses: wherein the loop defines an opening (see opening in loop in figure 1) and the opening is sized and dimensioned to receive a surgical needle (opening is structured to receive a needle therethrough).

As to claim 12, Wojciechowicz discloses the invention of claim 2, Wojciechowicz further discloses: further including a surgical needle (14) on a proximal end (end farthest away from loop) of the proximal portion of the length of thread (see figure 1).

As to claim 15, Wojciechowicz discloses: A suture (10, see figure 1) comprising: an elongate body (entire body shown in figure 1 is seen as elongate body) including, a first section (see figure below); a second section (see figure below) secured to the first section of the elongate body (via 26); and a loop (12) extending from a first end of the first section and a first end of the second section of the elongate body (see figure 1 and figure below), wherein a second end of the second section of the elongate body includes a taper (see figure below and col 4 liens 10-14) forming a smooth transition (see col 4 lines 10-14) with the first section of the elongate body.

    PNG
    media_image2.png
    601
    633
    media_image2.png
    Greyscale

As to claim 16, Wojciechowicz discloses the invention of claim 15, Wojciechowicz further discloses: further including a needle (14) secured to a second end of the first section of the elongate body (see figure 1, 14 is secured to a second end of both the first and second segment).

As to claim 19, Wojciechowicz discloses the invention of claim 15, Wojciechowicz further discloses: wherein the loop defines an opening (see opening through loop in figure 1) and the opening is sized and dimensioned to receive a proximal portion of the elongate body (opening is structed to allow a proximal portion of the elongated body seen as portion located after 26 closest to the needle to pass through the opening).

As to claim 20, Wojciechowicz discloses the invention of claim 15, Wojciechowicz further discloses: wherein the loop defines an opening (see opening in loop in figure 1) and the opening is sized and dimensioned to receive a surgical needle (opening is structured to receive a needle therethrough).

Claim(s) 2 and 15 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Egan (U.S. Patent No. 6,217,591). 

As to claim 2, Egan discloses: A suture (see figure 6D) comprising: a length of thread including a first longitudinal section defining a first longitudinal axis (see figure below) and a second longitudinal section defining a second longitudinal axis (see figure below), the second longitudinal section of the length of thread secured to the first longitudinal section of the length of thread to form a loop (see figure 6D and figure below), wherein an end of the second longitudinal section of the length of thread forms a smooth transition with the first longitudinal section of the length of thread (see figure 6D).

    PNG
    media_image3.png
    574
    614
    media_image3.png
    Greyscale


As to claim 15, Egan discloses: A suture (see figure 6D) comprising: an elongate body (entire body shown in figure 6D is seen as elongate body) including, a first section (see figure below); a second section (see figure below) secured to the first section of the elongate body (see figure 6D and figure below); and a loop (see figure below) extending from a first end of the first section and a first end of the second section of the elongate body (see figure 6D and figure below), wherein a second end of the second section of the elongate body includes a taper (see figure below) forming a smooth transition (see figure below, seen as a smooth transition just as in applicants invention because the surface of the suture does not appear to have any irregularities) with the first section of the elongate body.

    PNG
    media_image4.png
    787
    880
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wojciechowicz (5,830,234) in view of Drewry (6,436,099).

As to claim 3, Wojciechowicz discloses the invention of claim 2, Wojciechowicz fails to directly disclose: wherein the first and second longitudinal sections are secured together by at least one of glue, adhesive, or solvent.
Drewry teaches, in the analogous art of tether strands, securing a looped suture together with a crimp, adhesive, by swaging, press fitting, welding or ultrasonic melting (column 4, line 57-column 5, line 3). Thus, Drewry teaches that gluing, swaging, press fitting, welding and ultrasonic welding of overlapping sections were art recognized equivalents at the time the invention was made. 
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to glue or weld using ultrasonic energy to secure/adhere the overlapping sections together since they were art recognized equivalents at the time the invention was made.

As to claim 21, Wojciechowicz discloses the invention of claim 15, Wojciechowicz fails to directly disclose: wherein the first and second sections are secured together by at least one of glue, adhesive, or solvent.
Drewry teaches, in the analogous art of tether strands, securing a looped suture together with a crimp, adhesive, by swaging, press fitting, welding or ultrasonic melting (column 4, line 57-column 5, line 3). Thus, Drewry teaches that gluing, swaging, press fitting, welding and ultrasonic welding of overlapping sections were art recognized equivalents at the time the invention was made. 
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to glue or weld using ultrasonic energy to secure/adhere the overlapping sections together since they were art recognized equivalents at the time the invention was made.

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wojciechowicz (5,830,234).

As to claim 7-9, Wojciechowicz discloses the invention of claim 5, Wojciechowicz fails to directly disclose: (claim 7) wherein the tapered end is generally curved, (claim 8) wherein the curve is one of concave or convex or (claim 9) wherein the tapered end is angled downwards towards the first longitudinal axis. 
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of applicant's invention to to modify the tapered end (seen as a portion of element 26 as shown above) to:  be generally curved (claim 7) in a concave or convex shape (claim 8) or be angled downwards towards the first longitudinal axis (claim 9), since a modification would have involved a mere change in the form or shape of a component. Examiner notes the applicant did not provide any significance or criticality to the claimed shapes of the taper. A change in from or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). 

Claims 13-14 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egan (U.S. Patent No. 6,217,591) in view of Cooper (U.S. Patent No. 5,683,417).

As to claim 13-14, Egan discloses the invention of claim 2, Egan fails to directly disclose: (claim 13) wherein the length of thread includes barbs on at least a portion of the length of thread or (claim 14) wherein the loop includes barbs on at least a portion of the loop. 
In the same field of endeavor, namely suture threads, Cooper teaches that putting barbs anywhere on the suture is well known. (col 3 lines 1-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Egan and include barbs on the entire suture (which includes the loop and along the length), as taught by Cooper, for the purpose of allowing the suture to pass one way through the tissue (column 3, lines 1-9).

As to claim 17-18, Egan discloses the invention of claim 15, Egan fails to directly disclose: (claim 17) wherein the elongate body includes at least one barb or (claim 18) wherein the loop includes at least one barb. 
In the same field of endeavor, namely suture threads, Cooper teaches that putting barbs anywhere on the suture is well known. (col 3 lines 1-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Egan and include barbs on the entire suture (which includes the loop and the elongate body), as taught by Cooper, for the purpose of allowing the suture to pass one way through the tissue (column 3, lines 1-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Egan (6,286,746): teaches overlapping secured suture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771